FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 August 24, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 CHRISTOPHER R. SALEH,

               Petitioner - Appellant,                   No. 10-1099
          v.                                            (D. Colorado)
 GEORGE DUNBAR; THE                           (D.C. No. 1:09-CV-02070-ZLW)
 ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

               Respondents - Appellees.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      This is a pro se appeal from the denial of 28 U.S.C. § 2254 relief. The

petitioner was convicted in Colorado state court, following a jury trial, of second-

degree assault and was sentenced to thirty-two years’ imprisonment as a habitual

offender. The Colorado Court of Appeals reversed, People v. Saleh, 25 P.3d 1248

(Colo. Ct. App. 2000), but the Colorado Supreme Court reversed the Court of

Appeals and reinstated the conviction, People v. Saleh, 45 P.3d 1272 (Colo.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
2002). Petitioner did not seek review in the United States Supreme Court. A

subsequent state motion for post-judgment relief was filed on February 16, 2005,

and was denied on appeal on December 18, 2008.

      In his § 2254 petition, the petitioner alleged that he was denied his right to

due process by the Colorado Supreme Court in his direct criminal appeal

proceedings, that the evidence was insufficient to support his conviction, that trial

counsel was ineffective, and that his Sixth Amendment rights were denied when

he was denied counsel at sentencing. The district court denied the petition

because it was untimely. The court concluded that the state post-conviction

proceedings did not toll the time to file the § 2254 petition.

      The district court also denied the petitioner’s request for a certificate of

appealability and application to proceed in forma pauperis on appeal. The

petitioner now requests a certificate of appealability and permission to proceed ifp

from this court.

      After reviewing the petitioner’s filings on appeal and the trial court’s

thorough and extensive order, we conclude that the petitioner has not shown that

reasonable jurists would debate whether the district court was correct in denying

the petition as untimely. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).




                                          -2-
     We therefore DENY the application for a certificate of appealability and

DISMISS this appeal. The application to proceed ifp is also DENIED.

                                            ENTERED FOR THE COURT


                                            Monroe G. McKay
                                            Circuit Judge




                                      -3-